Appeal unanimously dismissed as academic, without costs of this appeal to either party. Memorandum: Plaintiff appeals from an order modifying a provision in a prior interlocutory order fixing alimony pendente lite and granting defendant husband limited rights to visit the children of the marriage. On the day the appeal was argued by appellant the trial court handed down a decision following trial of the separation action. Provisions therein are made for custody of the children and visitation rights of the respondent. Thereby the order appealed from became moot. (Appeal from order of Erie Special Term modifying an order pertaining to visitation.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.